No.    92-464

                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                  1993



IN RE THE MARRIAGE OF
LAVONNE L. WESTLAND,
                Petitioner and Respondent,
     and
ROBERT R. WESTLAND,
                Respondent and Appellant.



APPEAL FROM:                    Distr-kt Court of the Seventeenth Judicial
                                District, In and for the County of Valley,
                                The Honorable M. James Sorte, Judge presiding.


COUNSEL OF RECORD:
                For Appellant:
                                Matthew W. Knierim, Attorney at Law, Glasgow,
                                Montana
                For Respondent:
                                Keith Maristuen, Bosch, Kuhr, Dugdale, Martin           &
                                Kaze, Havre, Montana



                                            Submitted on Briefs:       January 28, 1993

-.. .      Q
           I - r f i i r
                           9 iQQ
                           PI   r   ~   r
                                                            Decided: March 2, 1 9 9 3
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     The District Court for the Seventeenth Judicial District,
Valley County, entered judgment dissolving the marriage of LaVonne
Westland and Robert Westland and apportioning their large ranch
between them.    Robert Westland appeals. We affirm, and remand in
part for clarification.
     The issues are:
     1. Do the District Court's findings, conclusions, and decree
legitimately and adequately provide for division of the marital
property?
     2.    Do the court's findings, conclusions, and decree adequate-
ly divide or assess responsibility for the parties' indebtedness?
     3. Do the court's findings, conclusions, and decree adequate-

ly address and assess responsibility for tile tax consequences of
its division of the ranch operation?
     LaVonne and Robert Westland entered into a common law marriage
in 1958.    At that time, Robert owned 3,562 acres of real property
in eastern Montana, some equipment and machinery, about 100 head of
cattle, some horses, grain, and feed.       LaVonne owned a limited
amount of personal property.       By the time their marriage was
dissolved in 1992, the parties had acquired an extensive farming
and ranching operation of over 34,000 acres. Their marital estate
was valued at over six million dollars, with some two and one-half
million dollars of indebtedness.        The living children of their
marriage have all attained the age of majority.
     At trial, Robert proposed that he be awarded the entire ranch
and that he pay LaVonne   $50,000   a year as a property settlement and
maintenance.    Instead, following LaVonne's proposal, the District
Court divided the marital property, apportioning the "North placew
to LaVonne and the "South place" to Robert. LaVonne testified that
this division of the ranch property, with 59 percent going to
Robert and 41 percent to her, was consistent with the way the
parties had divided responsibility for operation of the ranch for
years.    Robert appeals the order and judgment of the District
Court.
                                    I

     Do the District Court?s Iindings, conclusions, and decree
adequately and legitimately provide for division of the marital
property?
     Robert allows that LaVonne worked hard as a farm wife and
mother.     He contends, however, that the court did not give him
enough credit for the property he brought into the marriage.        He
claims that his premarital property must now be worth in excess of
two million dollars due to inflation alone.
      Upon dissolution of a marriage, premarital property, or the
value thereof, is not necessarily returned to the party who brought
it into the marriage.     Section 40-4-202, MCA: In re Marriage of
Peetz (1992), 252 Mont. 448, 454, 830 P.2d 543, 547.    The court's
responsibility is to equitably apportion marital property, taking
into account, among other factors,
     the duration of the marriage    . . . ; the aye, health,
     station, occupation, amount and sources of income,
     vocational skills, employability, estate, liabilities,
     and needs of each of the parties; .     . .  whether the
     apportionment is in lieu of or in addition to mainte-
     nance; and the opportunity of each for future acquisition
     of capital assets and income.      The court shall also
     consider the contribution or dissipation of value of the
     respective estates and the contribution of a spouse as a
     homemaker or to the family unit.
Section 40-4-202(1), MCA.
     In this case, LaVonne's contributions to the ranch during the
parties' thirty-four-year marriage and her dependence upon the
marital estate for her future support were not contested.        Her
undisputed testimony was that she had done the "woman's workw of
raising the parties' children, keeping house, and feeding ranch
hands, and, in addition, served as a ranch hand and bookkeeper.
She testified that, in fact, she had been in charge of the "North
place" since the mid-1970's.   LaVonne's contribution to the family
and to the farm and ranch clearly facilitated the maintenance,
appreciation, and growth of all of the marital assets, including
those Robert brought into the marriage.      We conclude that the
District Court did not err in its disposition of the property which
Robert brought to the marriage.
     As stated above, Robert took the position at trial that he
should be awarded all of the parties' real property and pay
maintenance to LaVonne.     In its finding number    48,   the District
Court reasoned as follows in rejecting Robert's proposal:
     Payments over a period of time, particularly at the
     amount of $ 5 0 , 0 0 0 . 0 0 a year, would not be equitable,
     since [Robert] would have all the marital assets at his
     disposal and whim. [LaVonne] would have no assurance of
     her annual payment. [Robert] could encumber or transfer
     assets to [LaVonne's] detriment, and [LaVonne] would
     remain liable for any existing debts of the parties
     including debts to the Farm Credit Services and Farmers
     Home Administration.           In the event [Robert] filed a
     petition in Bankruptcy Court, [LaVonne's] payment might
     be found to be unsecured. In the event of [Robert's:
     death prior to [LaVonne's] death, [LaVonnels] payments
     are at risk in view of the federal estate tax problems.
     Under Montana's statutory scheme, maintenance would be proper
only if LaVonne lacked sufficient property to provide for her
reasonable needs and was      unable to       support herself through
appropriate employment. Section   40-4-203,    MCA. However, following
the court's division of the marital property, it appears that
LaVonne will be able to support herself through operation of the
"North place." We have concluded that there is no reversible error
in the District Court's decision to divide the marital property
between the parties.   The court's property distribution eliminates
the need for maintenance.
     Robert argues that the District Court had             no power to
distribute ranch property held by Westland Ranches, Inc.        At the
time of trial, stock in Westland Ranches, Inc., was owned by Robert
(498 shares), LaVonne (one share), and an attorney (one share).                      A
significant portion of the parties' real property was held by
Westland Ranches, Inc.
     Inasmuch as it was an asset of the parties, the corporate
stock was a marital asset subject to the court's distribution in
the dissolution of marriage.    Section 40-4-202 (I), MCA: Beck v.
Beck (1983), 203 Mont. 455, 460, 661 P.2d 1282, 1285. We conclude
that the District Court had the power to order distribution of
Robert's interest in Westland Ranches, Inc.
     Although, as Robert points out, there is no order specifically
transferring Robert's stock in Westland Ranches, Inc., to LaVonne,
the court found that "the partition action could be effected by
transferring the corporate shares to LaVonne . . .    ."      The findings
and coriciusioris, wilile n o t artfilly drafted,    -7   .~.. .
                                                             ..    - . .
                                                     ue~~tur~sc~act.
                                                                 LIE
                                                                    L -    L.   LL   -


court's intent that Robert transfer his shares in Westland Ranches,
Inc., to LaVonne as part of the property distribution.
     Robert also contends that the court did not provide a rational
or complete directive for dividing the marital estate.                     LaVonne
offered extensive expert testimony concerning the workability of
dividing the ranch into the "North place" and the "South place" as
separate units.   The court found, at its finding number 51, that
     [tlhe partitioning action would be relatively simple
     since the major portion of the land allocated to LaVonne
     is owned by the corporation. The Stellflug, Fox Coulee
     and Welch lands are transferred into the corporation, in
     exchange for the Neufeld CRP lands. Additionally, the
     machinery, equipment and vehicles are exchanged in and
     out of the corporation according to Table Seven of
     [LaVonne's expert's] Report. The historical intention
     was to have approximately 50 percent of the livestock in
     the corporation.   Therefore, with a few changes, the
     partition action could be effected by transferring the
     corporate shares to LaVonne and with two exchanges, land
     and machinery.
The exhibits to the court's findings list the real and personal
property awarded to each party.
     The District Court left to the parties and their counsel the
responsibility of carrying out the exchanges of title to property
necessary to execute its division of marital property.     In this
manner, the court allowed the parties some discretion in achieving
the property distribution while avoiding the tremendous tax burden
Robert predicts.    If this presents insurmountable problems of
execution, the parties may return to the District Court for further
specific orders following this appeal. We hold that it was within
the power and discretion of the court to divide the marital
property as it did and that no error has been shown.
                                  11

     Do the court's findings, conclusions, and decree adequately
divide or assess responsibility for the parties' indebtedness?
     Robert claims the court ignored allocation of the ranch
indebtedness. The court found that the livestock should be divided
equally after payment of the Farm Credit Services operating loan.
It also referred to the proposal of LaVonne's expert, who suggested
that the total amount of debt be divided in like proportion to the
division of total amount of property owned, or 59 percent to Robert
and 41 percent to LaVonne.   However, neither the court's findings,
conclusions, and decree nor the proposal of LaVonne's expert
specifies which debts Robert is to pay and which LaVonne is to pay.
     LaVonne suggests that this Court either reform the judgment to
show what was intended as to the marital debts or remand the case
so that the District Court may amend the judgment to show what was
intended.   A court has the power to amend its own judgment to
express what it originally decided or to grant the relief original-
ly intended. In re Marriage of Cannon (1985), 215 Mont. 272, 275,
697 P.2d 901, 902-03. We remand this matter to the District Court
so that it may amend its judgment to indicate which specific
maritai debts are Robert's responsibility and which are LaVonne's.
                                111

     Do the court's findings, conclusions, and decree adequately
address and assess responsibility for the tax consequences of its
division of the ranch operation?
     In his brief on appeal, Robert states that his
     position at trial was that this was an appropriate case
     for a lifetime maintenance award so he did not feel
     obligated to assist the opposition in figuring the tax
     ramifications of their various proposals to chop up the
     ranching operation or invade the corporate property.
Now that the District Court has adopted LaVonne's proposal to
divide the ranch, Robert complains that the court did not adequate-
ly consider the tax consequences of that option.      The District
Court was only obligated to consider the evidence presented to it.
The evidence was that there would be tax consequences no matter how
the court distributed the marital property.   We hold that no error
has been shown in the court's consideration of the tax consequences
of its distribution of marital property.
     Affirmed, and remanded in part for clarification.




We concur:
                                     March 2, 1 9 3

                             CERTIFICATE O F SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


Matthew W. Knierim
Attorney at Law
P.O. Box 29
Clasgow, MT 59230

Keith Marisiuen
Bosch, Kuhr, Dugdale, Martin & Kaze
P.O. Box 7152
Havre, MT 59501

                                               E D SMITI I
                                               CLERK O F THE SUPREME COURT
                                               STATE O F MONTANA